Citation Nr: 0528331	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  This matter was previously before the Board in 
September 2004 at which time it was remanded to the RO for 
further development.

The Board granted the appellant's motion to advance his 
appeal on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2004).


FINDING OF FACT

The service-connected rheumatoid arthritis is manifested by 
objective evaluation findings of an inactive disease not 
productive of symptoms causing definite impairment of health 
or incapacitating exacerbations occurring three or more times 
a year, no ankylosis, and normal to slight limitation of 
motion of the hands, wrists, elbows, shoulders, hips, knees, 
ankles, cervical spine, and lumbosacral spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in May 
2001, which was prior to the March 2002 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the May 2001 letter and a September 2004 
letter, as well as the November 2002 statement of the case 
and June 2005 supplemental statement of the case, the RO 
informed the claimant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the May 2001 and September 2004 letters implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate his claim, including obtaining the 
veteran's VA treatment records and affording him VA 
examinations.  In this regard, the record shows that the 
veteran underwent a VA examination in May 2001 and was 
scheduled to undergo another VA examination in May 2005.  
However, the veteran failed to appear for the May 2005 
examination.  When the RO notified the veteran after failing 
to appear for the May 2005 examination, the veteran informed 
the RO that he would not be keeping any scheduled medical 
exams.  Accordingly, the claim will be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2004).  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

In a June 1947 rating decision, the RO granted service 
connection for rheumatoid arthritis and assigned a 10 percent 
rating, effective May 1946.  The RO increased this rating to 
20 percent in November 1947.

On file is a 1989 decision from the Social Security 
Administration showing that the veteran was found to be 
disabled effective as of April 1988, due to a musculoskeletal 
arthritic condition as residuals of Rheumatic fever. 

Various VA progress notes dated from 1997 to 2001 reflect 
diagnoses of rheumatoid arthritis, but show no treatment for 
this disability or prescribed medication.

In February 2001, the veteran filed a claim for an increased 
evaluation for rheumatoid arthritis.  

During a May 2001 VA examination, the veteran reported pain 
over the years that developed in his hands, wrists, elbows, 
shoulders, hips, knees, ankles, cervical spine and lumbar 
spine.  The pain was noted to vary in intensity and was worse 
in his left knee.  He said he had been treated over the years 
with nonsteroidal anti-inflammatories, but he was not 
currently taking this medication because it made him bruise 
easily.  

Findings in May 2001 showed that the veteran had no real 
deformities associated with rheumatoid arthritis.  He had no 
loss of interosseus muscles and no lateral deviation of his 
hands.  He had minimal arthritic changes of the joints of his 
hands consistent with osteoarthritis.  The ranges of motion 
of his fingers were normal.  His wrists were also normal with 
60 degrees flexion and dorsiflexion, 10 degrees of radial 
deviation, and 20 degrees ulnar deviation.  His elbows were 
normal with 140 degrees flexion, 0 degrees extension, 90 
degrees pronation, and 90 degrees supination.  His right 
shoulder revealed no tenderness to palpation.  There was 160 
degrees of abduction, 90 degrees extension, 90 degrees of 
external rotation, and 70 degrees of internal ration.  His 
left shoulder moved less well because of an old clavicle 
fracture unrelated to this claim.  He had 120 abduction, 100 
degrees flexion, 70 degrees extension, 90 degrees lateral 
rotation, and 90 degrees internal rotation.  Examination of 
his hips was identical with no tenderness.  He had 100 
degrees flexion, 40 degrees extension, 60 degrees abduction, 
25 degrees adduction, 90 degrees external rotation, and 45 
degrees internal rotation.  His right knee had slight 
cracking, without crepitus or instability.  There was 140 
degrees of flexion and 0 degrees extension.  The left knee 
had slight tenderness over it.  The examiner noted that it 
hurt the veteran quite a bit to move it.  He had 100 degrees 
of flexion and 0 degrees extension.  There was cracking 
without crepitus or instability.  The ankle moved smoothly, 
but the range of motion was slightly diminished.  He had 20 
degrees of flexion, 15 degrees of dorsiflexion, 10 degrees of 
inversion, and 5 degrees of eversion.  There was slightly 
painful movement of the cervical spine, although range of 
motion was satisfactory.  The veteran had 45 degrees of 
flexion, 60 degrees dorsiflexion, 10 degrees right and left 
flexion, and 35 degrees of the right and left rotation.  
Examination of the back revealed no tenderness over the back 
or sciatic notches.  Deep tendon reflexes were diminished, 
but equal.  He had 90 degrees of flexion, 10 degrees 
dorsiflexion, 10 degrees or right and left flexion, and 25 
degrees of right and left rotation.  The veteran was 
diagnosed as having history of rheumatic fever.  The examiner 
noted "sero-positivity (one-occasion) for rheumatoid 
arthritis, as well as ANA borderline studies.  He noted that 
the veteran's clinic symptoms strongly suggested 
osteoarthritis, although it was as likely as not that 
marginal zero positivity for rheumatoid arthritis had 
contributed to the arthritic symptoms, which, at present, 
would be described as mild-to-moderate.  He went on to 
attribute the veteran's shoulder and hand pain to 
osteoarthritis, his elbow, wrist and hip pain to arthralgia, 
and his knee, ankle and spine pain to degenerative joint 
disease.  X-rays of the hands, ankles, knees and hips 
revealed no evidence of rheumatic disease.  X-rays of the 
cervical spine and shoulders were normal.

The veteran complained of arthritis pain during a November 
2001 VA examination.  It is noted that his diagnosis of 
probable rheumatoid arthritis was based on a rheumatology 
examination in 1998 and that the veteran had not followed up 
with Rheumatology nor was he interested in this.  He was 
currently using Glucosamine, Chondroitin, Spirulina, calcium, 
flax seed oil and Sam-E.  He was not interested in other 
medications.  The examiner said that overall the veteran's 
symptoms had improved with his medications.  

The veteran had no complaints during an April 2004 general 
medical clinic evaluation.  The examiner stated that based on 
Rheumatology examination in 1998, the veteran remained on 
SAMe and continued to do well with it.

In September 2004, the veteran submitted a medical text 
excerpt from the Mayo Clinic entitled Mayo Clinic on 
Arthritis.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

A 10 percent evaluation is warranted for limitation of motion 
of the wrist when dorsiflexion is less than 15 degrees or 
when palmar flexion is limited in line with forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.

Limitation of flexion of the forearm warrants a 0 percent 
rating for flexion limited to 110 degrees, a 10 percent 
rating for flexion limited to 100 degrees, a 20 percent 
rating for flexion limited to 90 degrees, a 30 percent rating 
for the major extremity (20 percent for the minor extremity) 
for flexion limited to 70 degrees, a 40 percent rating for 
the major extremity (30 percent for the minor extremity) for 
flexion limited to 55 degrees, and a 50 percent rating for 
the major extremity (40 percent for the minor extremity ) for 
flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5206.  

Limitation of extension of the forearm warrants a 10 percent 
rating for extension limited to 45 or 60 degrees, a 20 
percent rating for extension limited to 75 degrees, a 30 
percent rating for the major extremity (20 percent for minor 
extremity ) for extension limited to 90 degrees, a 40 percent 
rating for the major extremity (30 percent for minor 
extremity) for extension limited to 100 degrees, and a 50 
percent rating for the major extremity (40 percent for the 
minor extremity) for extension limited to 110 degrees.  
38 C.F.R. § 4.71a, Code 5207.  For forearm flexion to 100 
degrees and extension to 45 degrees, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5208.

When limitation of motion of an arm is at shoulder level, a 
20 percent rating is assigned.  If limitation of motion of 
the major arm is midway between the side and shoulder level, 
a 30 percent rating is assigned, whereas a 20 percent rating 
is assigned for such limitation of motion involving the minor 
arm.  For limitation of motion of the major and minor arms to 
25 degrees from the side, ratings of 40 and 30 percent, 
respectively, are assigned. 38 C.F.R. § 4.71a, DC 5201.  
Normal ranges of motion for a shoulder consist of forward 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

When extension of a thigh is limited to 5 degrees, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, DC 5251.  
Disability ratings based on limitation of flexion of a thigh 
are as follows:  45 percent when limitation is to 10 degrees; 
30 percent when limitation is to 20 degrees; 20 percent when 
limitation is to 30 degrees; and 10 percent when limitation 
is to 40 degrees.  38 C.F.R. § 4.71a, DC 5252.

Under DC 5260, limitation of knee flexion is assigned a 30 
percent rating when the limitation is to 15 degrees, a 20 
percent rating when limitation is to 30 degrees, a 10 percent 
rating when limitation is to 45 degrees, and a noncompensable 
rating when limitation is to 60 degrees.  Under DC 5261, 
limitation of knee extension is assigned a 50 percent rating 
when the limitation is to 45 degrees, a 40 percent rating 
when the limitation is to 30 degrees, a 30 percent rating 
when the limitation is to 20 degrees, a 20 percent rating 
when limitation is to 15 degrees, a 10 percent rating when 
limitation is to 10 degrees, and a noncompensable rating when 
limitation is to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Normal extension and flexion of a knee are 
to 0 and 140 degrees, respectively. 38 C.F.R. § 4.71, Plate 
II.

Under 38 C.F.R. § 4.71a, DC 5271, moderate limitation of 
motion of the ankle warrants a 10 percent disability rating, 
and marked limitation of motion of the ankle warrants a 20 
percent disability rating.  Normal dorsiflexion is 0 to 20 
degrees, and normal plantar flexion is 0 to 45 degrees.

Under the regulations in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 40 percent disability 
rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Limitation of the cervical spine warranted a 10 percent 
rating when slight, a 20 percent rating when moderate, and a 
30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).

Effective September 26, 2003, limitation of motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, 
warrants a 20 percent disability rating.  Forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Codes 5235-5243.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because the old version may still be applied and, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

Based on the relevant objective evidence, the Board finds 
that the veteran's service-connected rheumatoid arthritis is 
not active and does not produce symptoms which are productive 
of definite impairment of health or which result in 
incapacitating exacerbations occurring three or more times a 
year.  Rather, findings in May 2001 showed "sero-
positivity" on one occasion for rheumatoid arthritis as well 
as ANA borderline studies.  As far as examination findings, 
the May 2001 examiner said that the veteran did not have the 
abnormalities that he would expect with chronic rheumatoid 
arthritis.  The examiner found no real deformities associated 
with rheumatoid arthritis and no loss of interosseus muscles.  
There are also no medical records showing incapacitating 
exacerbations.  Consequently, the next higher rating of 40 
percent, based upon impairment resulting from arthritis as an 
active process, is not warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2004).

Alternatively, if this disability was to be evaluated for 
chronic orthopedic residuals, the evidence does not warrant a 
higher than 20 percent rating.  In this regard, the 
orthopedic examination conducted in May 2001 demonstrated 
normal to no more than slight limitation of motion of the 
veteran's fingers, wrists, elbows, shoulders, hips, knees and 
ankles.  See 38 C.F.R. § 4.71, Plate II and § 4.71a, Plate V 
(2004).  In short, none of the range of motion findings set 
out above warrant a compensable evaluation under the 
applicable range of motion diagnostic codes.  

In addition to the veteran's complaints of spine and joint 
pain, the veteran revealed slightly painful movement of the 
cervical spine during the May 2001 examination, although 
range of motion was noted to be satisfactory with 45 degrees 
of flexion, 60 degrees dorsiflexion, 10 degrees right and 
left flexion, and 35 degrees right and left rotation.  It 
also hurt the veteran quite a bit to move the left knee, with 
demonstrated flexion to 100 degrees and extension to 0 
degrees.  Slight tenderness was noted over the left knee.  

After considering the above complaints and findings, together 
with the normal to slight actual limitation of motion 
findings, the Board concludes that the 20 percent rating 
currently assigned for the veteran's service-connected 
rheumatoid arthritis contemplates any functional impairment, 
pain, and weakness that he experiences as a result of this 
disorder.  In other words, there is insufficient objective 
evidence of pain to warrant a higher disability evaluation 
due to functional loss.  See DeLuca, 8 Vet. App. at 204-207; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Also, findings do not reveal ankylosis of these joints or of 
the veteran's spine. Consequently, a rating higher than the 
currently assigned evaluation of 20 percent for the service-
connected rheumatoid arthritis based upon chronic residuals 
such as limitation of motion or ankylosis of the affected 
joints is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5002 (2004).

Furthermore, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  Neither criterion is shown in this 
case.  Rather, the facts show that the veteran has not worked 
since 1970.  Consequently, the Board is not required to refer 
the claim for compliance with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for rheumatoid 
arthritis is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


